 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT

 9                      CENTRAL DISTRICT OF CALIFORNIA

10
     GLEN D. COLLINS,               ) Case No. CV 20-4784-GW (JPR)
11                                  )
                     Petitioner,    )
12                                  ) ORDER DISMISSING HABEAS PETITION
                v.                  ) FOR FAILURE TO PROSECUTE
13                                  )
     LOS ANGELES SUPERIOR COURT     )
14   et al.,                        )
                                    )
15                   Respondents.   )
16
17       On May 28, 2020, Petitioner filed a Petition for Writ of
18 Habeas Corpus by a Person in State Custody, claiming that he was
19 being held in a Los Angeles County jail beyond the expiration of
20 his sentence. (Pet. at 5.) Respondents answered on July 20,
21 2020, disputing that Petitioner’s sentence had already expired
22 and stating that he was due to be released in April 2021 (Answer,
23 Mem. P. & A. at 3); on August 26, they filed a Supplemental
24 Answer, contending that the Petition was now moot because
25 Petitioner had been released from jail early, on July 29, in
26 response to the pandemic (Suppl. Answer, Mem. P. & A. at 1-2).
27       On August 27, 2020, the Magistrate Judge ordered Petitioner
28
                                       1
 1 to respond to the mootness claim, warning him that “his Petition
 2 will likely be dismissed” if he didn’t.       Although Petitioner
 3 subsequently filed a change of address, he never responded to the
 4 Magistrate Judge’s order.1
 5        On September 28, 2020, the Magistrate Judge ordered
 6 Respondents to explain why the Petition was moot given that
 7 Petitioner appeared to be subject to a one-year parole term
 8 (see Answer, Ex. B at 4) that would end earlier if his claim
 9 about his release date was correct.       She cited Mabry v. Johnson,
10 467 U.S. 504, 508 n.3 (1984) (holding that petitioner’s release
11 on parole did not render petition moot because he challenged his
12 sentence, which in turn would affect duration of parole),
13 disapproved of on other grounds by Puckett v. United States, 556
14 U.S. 129, 138 n.1 (2009).      Respondents filed a response on
15 October 13, 2020, continuing to argue that the Petition was moot.
16 Despite having been told he could file a reply, Petitioner did
17 not.
18        Respondents contend that the Petition is moot because
19 “Petitioner is not ‘in custody’[] for the purpose of the instant
20 habeas petition — even if he is currently on parole, because he
21 is not seeking habeas relief for the purpose of invalidating the
22 underlying criminal conviction.”        (Resp. at 1 (some emphases
23 omitted).)      They further argue that “no other material relief”
24 besides release from jail is “either sought or can be obtained”
25
26        1
              The Magistrate Judge ordered the Clerk to serve the August
27 27 order on Petitioner at his new address, which Respondents had
     provided in their Supplemental Answer.      It was never returned as
28 undeliverable, so Petitioner presumably received it.
                                       2
 1 were the Petition to be granted.       (Id. at 2.)
 2        Respondents’ argument seems to confuse jurisdiction with
 3 mootness.    Indeed, were Respondents correct, the Court would have
 4 lacked jurisdiction over the Petition when it was filed because
 5 in it Petitioner challenged neither his conviction nor sentence
 6 but rather Respondents’ calculation of when the sentence ended.
 7 That is clearly incorrect.    See, e.g., White v. Lambert, 370 F.3d
 8 1002, 1007 (9th Cir. 2004) (noting that petitioners may challenge
 9 calculation of sentence and release date under 28 U.S.C. § 2254),
10 overruled on other grounds by Hayward v. Marshall, 603 F.3d 546,
11 553 (9th Cir. 2010) (en banc), overruled on other grounds by
12 Swarthout v. Cooke, 562 U.S. 216 (2011).      And as the Court has
13 pointed out, it presumably could provide relief to Petitioner
14 were his arguments in the Petition correct: it could order that
15 his parole term end not one year from his release date but rather
16 one year from the date he should have been released.     Cf. Hymes
17 v. Matevousian, No. 1:15-cv-01781-MJS, 2017 WL 3172992, at *3-4
18 (E.D. Cal. July 26, 2017) (noting as to federal prisoner that
19 habeas petition challenging calculation of sentence and release
20 date was not rendered moot by his release when court retained
21 discretion to shorten period of supervised release, even though
22 petitioner had never asked for that relief).2
23
24        2
            The case Respondents rely on in support of their mootness
     argument, Volpicelli v. Palmer, No. 307–CV–00585–LRH–RAM., 2009 WL
25   348083, at *2 (D. Nev. Feb. 10, 2009), is not on point. There, the
26   petitioner challenged a dishonorable discharge from probation, and
     the court held that because he was no longer on probation he was
27   not in custody and the petition had to be dismissed. Id. at *2-3.
     But Petitioner here is presumably still serving his sentence, if
28   only the parole portion of it. Indeed, even Volpicelli recognizes

                                      3
 1        But Respondents are not wrong that Petitioner has never made
 2 this argument, even when given the opportunity to do so.      The
 3 Petition itself doesn’t mention his parole term and asks only for
 4 his immediate release from jail.       And Petitioner did not reply to
 5 Respondents’ arguments that the Petition was moot despite having
 6 been ordered to do so.   He has apparently received all the relief
 7 he sought and has decided not to prosecute the Petition.       Thus,
 8 although the Petition may technically not be moot, see, e.g.,
 9 id., Petitioner has failed to prosecute it.
10        Courts may dismiss lawsuits that are not diligently
11 prosecuted.   Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962);
12 Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per curiam).
13 In determining whether to dismiss a pro se petitioner’s action
14 for failure to prosecute, a court must consider (1) the public’s
15 interest in expeditious resolution of litigation, (2) the court’s
16 need to manage its docket, (3) the risk of prejudice to the
17 defendants, (4) the public policy favoring disposition of cases
18 on their merits, and (5) the availability of less drastic
19 sanctions.    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.
20 2002).   Unreasonable delay creates a rebuttable presumption of
21 prejudice to the opposing party that can be overcome only with an
22 affirmative showing of just cause by the petitioner.      In re
23 Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994).
24        Here, the first, second, third, and fifth factors militate
25
26
     that if a petitioner is still on parole, a petition challenging a
27 sentence is not moot.       See id. at *2 (noting that petition
     challenging sentence becomes moot “upon the expiration of the
28   sentence and parole term”).

                                      4
 1 for dismissal.      Petitioner appears to have received all the
 2 relief he sought and to have lost interest in this case.
 3 Further, he has not rebutted the presumption of prejudice to
 4 Respondent caused by his unreasonable delay.     Finally, there does
 5 not appear to be any less drastic sanction the Court can take, as
 6 Petitioner has ceased communicating with it and has failed to
 7 respond to a Court order; the Court cannot simply leave this case
 8 hanging on its docket until he decides to participate.     Moreover,
 9 dismissal without prejudice is a less drastic sanction than with
10 prejudice, which is authorized when a petitioner has failed to
11 diligently prosecute a habeas petition.     See Pagtalunan, 291
12 F.3d at 642-43 (affirming dismissal of habeas petition with
13 prejudice for failure to prosecute).     Although the fourth factor
14 weighs against dismissal — as it always does — the other factors
15 together outweigh the public’s interest in disposing of the case
16 on its merits.
17        Accordingly, this action is dismissed without prejudice for
18 failure to prosecute.
19
     DATED:   June 21, 2021
20                                   GEORGE WU
                                     U.S. DISTRICT JUDGE
21
22
     Presented by:
23
     __          ______________
24 Jean Rosenbluth
     U.S. Magistrate Judge
25
26
27
28
                                       5
